Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. announces shareholder rights plan << TRADING SYMBOLS TSX - CRJ NYSE Amex - CGR >> SASKATOON, SK, March 30 /CNW/ - Claude Resources Inc. ("Claude") today announces that its board of directors (the "Board") has adopted a shareholder rights plan (the "Rights Plan") effective March 27, 2009. The purpose of the Rights Plan is to provide shareholders and the Board with adequate time to consider and evaluate any unsolicited take-over bid made for Claude's common shares, to provide the Board with adequate time to identify, develop and negotiate value-enhancing alternatives, and to encourage the fair treatment of shareholders in connection with any take-over bid. The Rights Plan was not adopted in response to an anticipated takeover-bid, but as a general planning measure. The Rights Plan is intended to prevent any person from acquiring beneficial ownership of more than 20% of the outstanding common shares of Claude while the Board's review and response process is ongoing. Pursuant to the terms of the Rights Plan, any bid that meets certain criteria intended to protect the interests of all shareholders will be deemed to be a "permitted bid". These criteria require, among other things, that the bid be made by means of a take-over bid circular to all holders of common shares other than the offer or under the bid, and be left open for at least 60 days. In the event a take-over bid does not meet the permitted bid requirements of the Rights Plan, the rights issued under the Rights Plan will entitle shareholders, other than any shareholder or shareholders involved in the take-over bid, to purchase additional common shares of Claude at a discounted exercise price. The Rights Plan is similar to plans adopted by many other Canadian companies. Shareholders will be asked to ratify the Rights Plan at the Annual and Special Meeting of the shareholders to be held on May 14, 2009. The Rights Plan is subject to acceptance for filing by the Toronto Stock Exchange. A copy of the Rights Plan will be available at www.sedar.com. CAUTION REGARDING FORWARD-LOOKING INFORMATION This news release contains certain forward-looking statements relating but not limited to the Company's expectations, intentions, plans and beliefs.
